COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


JEROME SHAW

v.   Record No. 2176-96-1                         MEMORANDUM OPINION *
                                                      PER CURIAM
TARMAC LONE STAR                                   FEBRUARY 11, 1997
AND
LIBERTY MUTUAL FIRE INSURANCE
 COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             (Jerome Shaw, pro se, on brief).

             (Glenn S. Phelps; Thompson, Smithers, Newman &
             Wade, on brief), for appellees.



     Jerome Shaw (claimant) contends that the Workers'

Compensation Commission (commission) erred in denying his request

for a change in treating physicians.    Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the commission's

decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Whether a treating physician has released or abandoned his

patient generally is determined by the express intent of the

physician.    In some cases, the total circumstances must be

analyzed in order to determine whether discharge, release, or
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
abandonment of the patient was intended.   This determination is a

factual one which must be proved by clear and convincing

evidence.   Jensen Press v. Ale, 1 Va. App. 153, 157, 336 S.E.2d
522, 524 (1985).

     In denying claimant's request for a change in treating

physicians, the commission found as follows:
          [C]laimant will not be heard to complain that
          treatment from Dr. [A.W.K.] Durrani has been
          unproductive and that his condition has even
          deteriorated under that physician's care, and
          from specialists to whom he was referred for
          treatment, when it is clear from the record
          that the claimant has failed to comply with
          recommendations from the physicians that were
          to help resolve and ameliorate his injury.
          We also do not accept as credible his bare
          statement that Dr. Durrani has declined to
          provide treatment because the physician was
          not paid for his services. The file does
          contain a request from Dr. Durrani to the
          Commission in 1989 seeking to recover for
          nonpayment of services, but nothing
          afterwards. There is also nothing in Dr.
          Durrani's later medical records or reports to
          suggest that care would not be provided, if
          the claimant requests and is prepared to
          accept it.

The commission also found that the fifteen mile distance from

claimant's home in Spring Grove, Virginia to Dr. Durrani's office

in Hopewell, Virginia was not an unreasonable distance for

claimant to travel for regular medical treatment from the

authorized physician.

     The commission's findings are amply supported by the medical

records and will not be disturbed on appeal.   Because claimant

failed to present any clear and convincing evidence of



                                 2
abandonment or inadequate treatment by Dr. Durrani, we cannot

find as a matter of law that the commission erred in denying

claimant's request for a change in treating physicians.

     For these reasons, we affirm the commission's decision.

                                             Affirmed.




                                3